PCIJ_AB_64_MinoritySchoolsAlbania_LNC_NA_1935-04-06_ANX_01_NA_NA_EN.txt. 33

ANNEX.

i.—-DocUMENTS ANNEXED TO THE REQUEST FOR AN OPINION.

I.

2.

3.

Extract from the minutes of the 84th Session of the Council (6th meeting,
Jan. 18th, 1935).

Report presented to the Council by the representative of Spain (adopted
on Jan. 18th, 1935).

Extract from the minutes of the r4th Session of the Council (11th meeting,

Oct. 2nd, 1921).

4-5. Report presented to the Council by the British representative (Oct. 2nd,

6.

7.
8.

1921), and Albanian Declaration made before the Council (Oct. 2nd, 1921).
Extract from the minutes of the 84th Session of the Council (3rd meeting,

Jan. 14th, 1935).
Report presented to the Council by the representative of Spain (adopted on

Jan. 14th, 1935).
Letter from the representatives of the United Kingdom, of Mexico and of

Portugal to the Secretary-General (Nov. 21st, 1934).

. Extract from the minutes of the 18th Session of the Council (2nd meeting,

Jan. 12th, 1922).

. Memorandum by the Secretary-General (communicated to the Council on

May r2th, 1922).

. Report from the Albanian Minister for Foreign Affairs to the Council

(July 7th, 1922).

. Extract from the minutes of the 21st Session of the Council (3rd meeting,

Sept. ist, 1922).

. Report presented to the Council by the representative of Brazil (adopted

on Sept. Ist, 1922).

. Extract from the minutes of the 25th Session of the Council (12th meeting,

July 7th, 1923).

. Memorandum by the Secretary-General (communicated to the Council on

July 7th, 1923).

. Albanian law with regard to the legal status of religious communities

(June 5th, 1923).

. Extract from the minutes of the 26th Session of the Council (13th meeting,

Sept. 17th, 1923).

. Report presented to the Council by the representative of Brazil (adopted

on Sept. 17th, 1923).

. Memorandum by the Secretariat (communicated to the Council on May 14th,

1924).

. Albanian law with regard to religious communities (Jan. 9th, 1930).
. Letter from the Albanian Minister for Foreign Affairs to the Secretary-

General (Nov. 3rd, 1934).

. Idem (Dec. 21st, 1934). |

Annexes to No. 22:

1. Greek-speaking villages having complete elementary schools in which
Greek is exclusively used as the medium for instruction.

2. Greek-speaking villages without schools.

3. Teachers using Greek only as the medium for instruction.

4. Comparative Table (Albanian and Greek pupils).
5. Comparative Table (Greek-speaking pupils in Albania and pupils
in Greece).

33
23.

A./B. 64.—MINORITY SCHOOLS IN ALBANIA 34.

6. Circular of the Albanian Ministry of Public Education (Nov. 8th,
1934).
7. Idem (Nov. 14th, 1930).
Observations by the Albanian Government (Dec. 23rd, 1934).

Annexes to No. 23:

1. Comparative Table (schools using the Greek language: private and
State).

2. Villages appearing in the petitioners’ list but having less than 250 inhab-
itants.

3. Books in use for instruction in the Greek language

4. Comparative Table (Albanian schools and schools using the Greek
language and their expenses).

5. Villages with less than 100 inhabitants having a Greek school.

II.—DocUMENTS MENTIONED IN THE MEMORIAL OF THE ALBANIAN GOVERNMENT

OR IN THE MEMORIAL OF THE GREEK GOVERNMENT AND COLLECTED BY
THE REGISTRY.

. Albanian Declaration made before the Council on October 2nd, 1921.
. “Privileges of the (Ecumenical Patriarchate.

”

Texts reproduced in: Les
Privilèges du Patriarcat æœcuménique (communauté grecque orthodoxe) dans
l'Empire ottoman, thesis for the degree of doctor by Const. G. Papadopoulous
(Paris, 1924).

. Letter from M. Clemenceau to M. Paderewski (June 24th, 1919)

. Treaty of London (May 17/30th, 1913).

. Protocol of Florence (Dec. 17th, 1913).

. Note from the Great Powers to the Greek Government (Jan. 31st/Feb. 13th,

1914)

. Note ‘from the Greek Government in reply to the foregoing (Feb. 8th/z rst,

1914)

8. Note ‘to the Great Powers in reply to the foregoing (April 11th/24th, 1914).

II.

12.

13.

17.

. Agreement between Albania and the International Commission of Control

(‘Corfu Agreement”; May 17th, 1914).

. Agreement between representatives of Albania and representatives of the

Greek Government (‘‘Kapishtiga Agreement”: May 15th, 1914).

[I] ‘Protection of linguistic, racial and religious Minorities by the League
of Nations. Provisions contained in the varicus international instruments at
present in force’? (Geneva, 1927).

[IT] ‘Protection of linguistic, racial and religious Minorities by the League
of Nations. Resolutions and extracts from the Minutes of the Council,
Resolutions and Reports adopted by the Assembly, relating to the proce-
dure to be followed in questions concerning the protection of minorities”
(2nd ed., Geneva, 1931).

The Albanian Constitution of 1925, in: Jahrbuch des ôffentlichen Rechis,
Vol. XIV, 1926 (pp. 487-494), and. Les Constitutions modernes, etc. by
Dareste (4th ed., Vol. I, pp. 39-47).

. Conference for the codification of International Law, held at The Hague

in 1930. (Texts adopted in first reading by the Third Committee and
revised by the Drafting Committee.)

. The case of the Montijo. Decision of the arbitrator (July 26th, 1875).

La Fontaine, La Pasicrisie internationale, p. 217.

. Decisions given on October roth, 1928, by the Franco-Mexican Mixed

Commission presided over by Frofessor Verzijl, in: La répavation des dom-
mages causés aux étrangers par des mouvements révolutionnaires. Juris-
prudence de la Commission franco-mexicaine des réclamations, 1924-1932
(Paris, A. Pedone, 1933).

Declaration made by M. Dendramis, Greek representative at the Sixth
Assembly (1925) of the L. of N.. at the 4th meeting of the Sixth
Committee.

34
A./B. 64.—MINORITY SCHOOLS IN ALBANIA 35

18. Recommendation adopted by the First Assembly of the L. of N. (25th
plenary meeting, Dec. 15th, 1920).

19. German-Polish Convention concerning Upper Silesia (Geneva, May 15th,
1922). |

20. Telegram (Feb. 13th, 1921) and letter (Feb. oth, 1921) sent by the
President of the Albanian Council of Ministers to the Secretary-General of
the L. of N. (Council Doc. U. 5, of Feb. 16th, 1921).

21. Letter (May 17th, 1921) and memorandum sent to the Secretary-General
by M. V. Dendramis, Director of the Permanent Greek Secretariat attached
to the L. of N. (L. of N. Doc. C. 47. M 23. 1921. I).

22, Note (June 21st, 1921) sent to the Secretary-General of the L. of N. by
the Albanian President of the Council and Minister for Foreign Affairs
(L. of N. Doc. C. 224. M. 163. 1921. I).

III.—TExt OF THE DECLARATION OF OCTOBER 2nd, 1921.

“‘Avticle 1—The stipulations of this Declaration are recognized as funda-
mental laws of Albania and no law, regulation or official action shall conflict
or interfere with these stipulations, nor shall any law, regulation or official
action now or in the future prevail over them.

Article 2.—Full and complete, protection of ife and liberty will be assured
to all inhabitants of Albania, without distinction of birth, nationality, lan-
guage, race or religion.

All inhabitants of Albania will be entitled to the free exercise, whether
public or private, of any creed, religion or belief, whose practices are not
inconsistent with public order or public morals. They will have the right to
change their religion. -

Suitable provision will be made in the case of Mussulmans for regulating
family law and personal status in accordance with Mussulman usage.

Article 3.—Al persons born in Albania who are not born nationals of another
State, shall ipso facto be Albanian nationals.

Persons habitually resident in Albania before the war will be allowed,
together with their wives and children under eighteen years of age, within
two years from the date of this Declaration, to become Albanian citizens, if
they make application to that effect.

Albanian nationals habitually resident at the coming into force of the
Treaty between the Principal Allied Powers and Greece signed at Sèvres on
August toth, 1920, in territories transferred to Greece by treaties subsequent
to January ist, 1913, shall be recognized as becoming Greek nationals ipso
jacto and without the requirement of any formality. Nevertheless, they will
have the right to opt for the Albanian nationality as provided for in Article 3
of the said Treaty of Sévres, and no hindrance shall be put in the way of
the exercise of this right. This right must be exercised within one year of
the coming into force of that Treaty.

Albania is prepared to comply with any recommendations which may be
made by the Council of the League of Nations with respect to the reciprocal
and voluntary emigration of persons belonging to ethnical minorities.

Article 4.—All Albanian nationals shall be equal before the law, and shall
enjoy the same civil and folitical rights without distinction as to race, lan-
guage or religion.

An electoral system giving due consideration to the rights of racial, religi-
ous and linguistic minorities will be applied in Albania.

Differences of religion, creed or confession will not prejudice any Albanian
national in matters relating to the enjoyment of civil or political rights, as,
for instance, admission to public employments, functions and honours, or the
exercise of professions and industries.

35
A./B. 64.—MINORITY SCHOOLS IN ALBANIA 36

No restriction will be imposed on the free use by any Albanian national of
any language in private intercourse, in commerce, in religion, in the press or
in publications of any kind, or at public meetings.

Notwithstanding any establishment of an official language, adequate facil-
ities will be given to Albanian nationals of non-Albanian speech for the use
of their language, either orally or in writing before the Courts.

Article 5.—Albanian nationals who belong to racial, religious or linguistic
minorities will enjoy the same treatment and security in law and in fact
as other Albanian nationals. In particular they shall have an equal right to
maintain, manage and control at their own expense or to establish in the
future, charitable, religious and social institutions, schools and other educa-
tional establishments, with the right to use their own language and to exer-
cise their religion freely therein.

Within six months from the date of the present Declaration, detailed infor-
mation will be presented to the Council of the League of Nations with regard
to the legal status of the religious communities, Churches, Convents, schools,
voluntary establishments and associations of racial, religious and linguistic
minorities. The Albanian Government will take into consideration any advice
it might receive from the League of Nations with regard to this question.

Article 6.—Provision will be made in the public educational system in
towns and districts in which are resident a considerable. proportion of Alban-
ian nationals whose mother-tongue is not the official language, for adequate
facilities for ensuring that in the primary schools instruction shall be given
to the children of such nationals through the medium of their own language ;
it being understood that this provision does not prevent the teaching of the
official language being made obligatory in the said schools.

In towns and districts where there is a considerable proportion of Albanian
nationals belonging to racial, religious or linguistic minorities, these minorities
will be assured: an equitable share in the enjoyment and application of sums
which may be provided out of public funds under the State, municipal or
other budgets, for educational, religious or charitable purposes.

Article 7-—The stipulations in the foregoing Articles of this Declaration, so
far as they affect the persons *belonging to racial, religious or linguistic
minorities, are declared to constitute obligations of international concern, and
will be placed under the guarantee of the League of Nations. No modifica-
tion will be made in them without the assent of a majority of the Council of the
League of Nations.

Any Member of the Council of the League of Nations shall have the right
to bring to the attention of the Council any infraction or danger of infraction
of any of these stipulations, and the Council may thereupon take such action
and give such direction as it may deem proper and effective in the circum-
stances.

Any difference of opinion as to questions of law or fact arising out of these
Articles between the Albanian Government and any Power, a Member of the
Council of the League of Nations, shall be held to be a dispute of an inter-
national character under Article 14 of the Covenant of the League of Nations.
Any such dispute shall if the other Party thereto demands, be referred to
the Permanent Court of International Justice. The decision of the Permanent
Court shall be final and shall have the same force and effect as an award
under Article 13 of the Covenant.

(Signed) F. S. Nout.”

36
